ORDER

PER CURIAM.
Stephanie Jo Camp (“Wife”) appeals from the Amended Judgment and Order of Decree of Dissolution entered in the Circuit Court of Cape Girardeau County, Missouri, dissolving her marriage to Terry Camp (“Husband”). Wife argues on appeal that the trial court erred: (1) in awarding her maintenance of an amount significantly lower than her estimated monthly expenses after expressly finding that she is unable to support herself and that Husband is capable of providing maintenance and support for her; (2) in awarding Husband approximately 75 percent and Wife approximately 25 percent of marital assets; and (3) in denying Wife’s request for attorney’s fees.
We have reviewed the briefs of the parties and record on appeal. A written opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).